Name: Commission Regulation (EEC) No 926/90 of 11 April 1990 fixing the import levies on rice and broken rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 4. 90 Official Journal of the European Communities No L 96/5 COMMISSION REGULATION (EEC) No 926/90 of 11 April 1990 fixing the import levies on rice and broken rice Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 791 /90 to today's offer prices and quotations known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1 806/89 (2), and in particular Article 11 (2) thereof, Having regard to Commission Regulation (EEC) No 883/87 of 23 March 1987 laying down detailed rules for the application of Council Regulation (EEC) No 3877/86 on imports rice of the long-grain aromatic Basmati variety falling within CN codes 1006 10, 1006 20 and 1006 30 (3), as amended by Regulation (EEC) No 1546/87 (4), and in particular Article 8 thereof, Whereas the import levies on rice and broken rice were fixed by Commission Regulation (EEC) No 791 /90 (*), as amended by Regulation (EEC) No 879/90 (6) ; Article 1 The import levies to be charged on the products listed in Article 1 (1 ) (a) and (b) of Regulation (EEC) No 1418/76 shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 16 April 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 April 1990 . For the Commission Ray MAC SHARRY Member of the Commission (')- OJ No L 166, 25 . 6. 1976, p. 1 . 0 OJ No L 177, 24 . 6. 1989, p. 1 . (3) OJ No L 80, 24. 3 . 1987, p. 20 . (4) OJ No L 144, 4. 6 . 1987, p. 10 . Ã  OJ No L 85, 31 . 3 . 1990, p. 6. (6) OJ No L 92, 7. 4. 1990, p. 5. No L 96 6 Official Journal of the European Communities 12. 4. 90 ANNEX to the Commission Regulation of 11 April 1990 fixing the import levies on rice and broken rice (ECU/tonne) CN code Portugal Arrangement in Regulation (EEC) No 3877/86 - ACP or OCT emo Third countries (except ACP or OCT) (3) 1006 10 21 100610 23 1006 10 25 1006 10 27 1006 10 92 1006 10 94 1006 10 96 1006 10 98 1006 20 11 1006 20 13 1006 20 15 1006 20 17 1006 20 92 1006 20 94 1006 20 96 1006 20 98 1006 30 21 1006 30 23 1006 30 25 1006 30 27 1006 30 42 1006 30 44 1006 30 46 1006 30 48 1006 30 61 1006 30 63 1006 30 65 1006 30 67 1006 30 92 1006 30 94 1006 30 96 1006 30 98 1006 40 00 13,05 12,97 12,97 12,97 13,05 12,97 12,97 12,97 13,90 13,90 13,90 13,90 13,90 13,90 13,90 13,90 4,91 225,44 225,44 225,44 225,44 225,44 225,44 281,80 281,80 281,80 281,80 281,80 281,80 444,39 444,39 444,39 444,39 444,39 444,39 476,39 476,39 476,39 476,39 476,39 476,39 153,05 146,69 146,69 146,69 153,05 146,69 146,69 146,69 192,21 184,26 184,26 184,26 192,21 184,26 184,26 184,26 246,95 284,37 284,37 284,37 246,95 284,37 284,37 284,37 263,36 305,24 305,24 305,24 263,36 305,24 305,24 305,24 77,70 313,30 300,58 300,58 300,58 313,30 300,58 300,58 300,58 391,62 375,73 375,73 375,73 391,62 375,73 375,73 375,73 517,76 592,52 592,52 592,52 517,76 592,52 ' 592,52 592,52 551,42 635,19 635,19 635,19 551,42 635,19 635,19 635,19 161,41 (') Subject to the application of the provisions of Articles 12 and 13 of Regulation (EEC) No 715/90 . (2) In accordance with Regulation (EEC) No 715/90, the levies are not applied to products imported directly into the overseas department of Reunion of products originating in the African, Caribbean and Pacific States or in the overseas countries and territories. (3) The import levy on rice entering the overseas department of Reunion is specified in Article 11a of Regulation (EEC) No 1418/76.